DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4 and species I, figure 2-6 in the reply filed on 1/20/2021 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 11 recites “the plate rotary knob” however for clarity and consistency this should be --the round-shaped plate rotary knob--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 12 recites “a plate rotary knob” however for clarity and consistency this should be --the round-shaped plate rotary knob--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 13 recites “a lock key” however for clarity and consistency this should be --the L-shaped lock key--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 14 recites “a lock key” however for clarity and consistency this should be --the L-shaped lock key--.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Line 14 recites “the plate rotary knob” however for clarity and consistency this should be --the round-shaped plate rotary knob--.  Appropriate correction is required.
1 is objected to because of the following informalities:  Line 15 recites “the plate rotary knob” however for clarity and consistency this should be --the round-shaped plate rotary knob--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a button part,” “an L-shaped lock key” and “a round-shaped plate rotary knob” in lines 6-8 however the claim then goes onto claim these same features – “a button part” in line 9, “a plate rotary knob” in line 12 and “a lock key” in both lines 13 and 14 which appear to be pointing at the same structural components but without continuing the antecedent basis already established in lines 6-8. As such these appear to be double inclusions of these features. See MPEP 2173.05(o). This claim shall be examined as best understood.
Claim 1 recites the limitation "the button" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min et al. (KR 20-0248841).
Re claim 1, as best understood, Min et al. show a small fire extinguisher (Fig. 3) equipped with a rotary knob that is installed inside a vehicle, house or office, comprising:
a body part (30) which stores loaded stream sprayed in case of fire;
a nozzle part (36) which is attached to a top of the body part, has a valve (32) at an inner center where compressed loaded stream is sprayed through an opening part (35) on one side by pressing a button part (38), and includes a key insertion part (42) where an L-shaped lock key (43/44) is inserted or removed on another side of a round-shaped plate rotary knob (31/33) attached to one side;
a button part (38) which is inserted and attached to a top of the nozzle part (36) so as to open and close the valve with the button (top of 38) vertically entering in and coming out of the nozzle part (36) according to rotation of the plate rotary knob (31/33);
a plate rotary knob (31/33) which is attached to one side of the nozzle part (36) by a fixing pin (14) and is attached with a lock key (43/44) that operates the button part; and

Re claim 3, Min et al. show the plate rotary knob (Fig. 3, 31/33) is a round-shaped plate that covers up one end of the nozzle part (36) at a fixed distance and contacts the top of the button part (38).
Re claim 4, Min et al. show the lock key (Fig. 3, 43/44) includes a key handle (48) to rotate the lock key (43/44) and an L-shaped key (44) attached to the key handle (48).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (KR 20-0248841) in view of Yang et al. (US Pat No 6,378,618 B1).
Re claim 2, Min et al. disclose all aspects of the claimed invention but do not teach a pressure gauge which displays current pressure of loaded stream inside the body part.
However, Yang et al. show a fire extinguisher including a pressure gauge (Fig. 1, 14) which displays the current pressure inside the body part (1).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the fire extinguisher of Min et al. include a pressure gauge as taught by Yang et al. to alert a user to the pressure present in the container prior to use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752